DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/6/22 have been fully considered but they are not persuasive and/or moot in view of the updated rejection.
With regards to the 112a rejection (For clarity, Examiner notes on Pg. 9 it states 102(a) header, Examiner believes this is a typographical error and is meant to be a 112a). Applicant argues “One of ordinary skill in the art would readily recognize the generalizing parameters a, b, c, and d as weighting factors, e.g. real numbers, used to calibrate the first part of [Formula 1] shown in the specification.” However, this is not persuasive as stated in MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)". Applicants are arguing that it can be done without explaining how to achieve the claimed function without any specifics, see for example their own quotes “acquire the generalizing parameters a, b, c, and d, based on the collected results.” It just says from the data we get parameters without more. To the extent the claim has been amended to recite “calculate” the recovery index instead of setting the parameters and calculate the recovery index, the recovery index is based on those parameters. While [0111], [0113], and [0131] of the specification provides guidance on acquiring generalizing parameters a, b, c, and d based on REM sleep test results, the specification does not provide any guidance as to how the test results are used to set these parameters. For the above reasons this is not persuasive.
With regards to the 112b rejections, the rejection to claim 3 in which the elements claimed were not used is withdrawn due to the amendment. The rejections to 1/12/14 for “set parameters” is withdrawn due to the amendments. The rejection to Claims 4/17 about “calculate a fundamental recovery index” is withdrawn due to the distinction of the amended claim 4. The rejection to Claims 4/17 for the terms “generalized”, “personalized” and “fundamental” are withdrawn due to the amendments for example the amendment of “personalized” being to the user.
With regards to the 101 rejection Applicants arguments are not persuasive. To the extent applicants are arguing against the 101, Examiner finds applicants arguments not persuasive. As laid out in the rejection that the 101 rejection the elements are not integrated into a practical application. Furthermore, as recited in the rejection the “obtain” is pre-solution activity and the “presenting”/displaying is post solution activity. 
With regards to the prior art rejection Applicants arguments are moot in view of the updated rejection.

Information Disclosure Statement
Examiner notes that in the background section specifically [0005] applicants state “there are reports indicating that REM sleep time in particular can alleviate stress.”, presuming the reports are published such as in NPL, could Applicants please provide a citation for the published “reports” in an IDS. 

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. ".
To the extent the claim has been amended to recite “calculate” the recovery index instead of setting the parameters and calculate the recovery index, the recovery index is based on those parameters. The specification recites parameters, “generalized” and “personalized” parameters, without disclosing how they are determined. For example in [0111] it recites “obtain the generalizing parameters a, b, c, and d in [Formula 1] through testing based on the factors” and [0113] recites “According to an embodiment, the processor 120 can obtain the generalizing parameters a, b, c, and d through testing or experimenting”. The specification recites a functional intent, to determine/set parameters, without disclosing how the intent is achieved.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 17-19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4/17 recite “wherein parameters set for calculating the recovery index” is unclear what the metes and bounds of this are. Does this require a determination step of figuring out what parameters are to be set (ie HRV vs. HR vs Blood pressure etc.), is this referring to merely using the value (for example simply adding two HRV readings to an input vector), determining (or training) weighting of a machine learning element or some other interpretation. For those reasons this does not clearly define the metes and bounds of what is being claimed and is indefinite. The claims depending from this also share this issue and are therefore rejected.

Claims 5/18 recite “set the personalized parameters” its unclear what the metes and bounds of this are. Does this require a determination step of figuring out what parameters are to be set (ie HRV vs. HR vs Blood pressure etc.), is this referring to merely using the value (for example simply adding two HRV readings to an input vector), determining (or training) weighting of a machine learning element or some other interpretation. For those reasons this does not clearly define the metes and bounds of what is being claimed and is indefinite. The claims depending from these claims also share this issue and are therefore rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites gathering data, setting parameters and calculating a recovery index and displaying an output (claims 4-9 and 17-19 also recite calculating a fundamental index).
The limitations of set/setting “parameters” and “calculate” an index, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “set parameters” and “calculate” an index in the context of this claim encompasses the user manually using pen a paper choosing parameters and calculating an index. Examiner notes applicants Formula 1 (between [0109] and [0110]) is what applicants provide for the calculation of the index and is merely applying basic mathematical concepts of addition and multiplication which one could perform using a pen an paper. Furthermore, the additional claims do not claim anything beyond basic math concepts which can be performed by hand including but not limited to averages. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering and displaying (claims 10-11 and 20). The limitations of sensors “obtaining” data is pre-solution activity of mere data gathering, and the “displaying” is merely post solution activity of displaying a calculation. The processor (ie “processor” or “computer processor”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform setting and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, the wearable with motion sensing, bio-sensing (including HR), communication and processor/memory (or separate processing): (1) Crow see recitations below; (2) Bres see recitations below including [0041], [0043]; (3) US 20110112418 to Field et al. see 12 Fig 1, Fig 12a-12b, [0064]; (4) US 20150351690 to Toth et al. see [0062], [0233], Fig. 6; (5) US 20040015058 to Besson et al., see Fig 1-2f, [0039]. 
Therefore, the claims considered in combination/as a whole are not patent eligible.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 10-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards (Peter Richards et al., US 20140288435) hereinafter Rich in view of Kinnunen (Hannu Kinnunen et al., US 20180042540) hereinafter Kinn in further view of Yasuda (Terukuni Yasuda et al., JP 2016218563) hereinafter Yas.
Regarding claim 1, an interpretation Rich discloses a electronic device comprising: 
a display ([0080], [0243]-[0244], Fig. 1); 
a communication circuitry ([0080] including “wireless transceiver which may communicate with a client and/or server.”, Fig. 1); 
a motion sensor ([0081], [0085] see also [0082]-[0084]); 
a biosensor ([0081], [0085] see also [0082]-[0084]);
at least one processor operationally connected with the display, the communication circuitry, the motion sensor, and the biosensor ([0080], [0085], Fig. 1); and 
at least one memory operationally connected with the at least one processor ([0080], Fig. 1), wherein the at least one memory stores instructions that, when executed by the at least one processor, cause the at least one processor ([0078]) to: 
obtain motion data of a user using the motion sensor ([0081], [0085], [0101] see also [0082]-[0084]); 
obtain biometric data of the user using the biosensor ([0081], [0085], [0101] see also [0082]-[0084]);
obtain Rapid Eye Movement (REM) sleep time periods in a sleep period which the user sleeps ([0276] including “Such biometric monitoring devices may track the user's sleep quality, waking periods, sleep latency, sleep efficiency, sleep stages (e.g., deep sleep vs REM), and/or other sleep-related metrics through one or a combination of heart rate, heart rate variability, galvanic skin response, motion sensing (e.g., accelerometer, gyroscope, magnetometer), and skin temperature.”, [0280] including “the amount of deep sleep, REM sleep, and light sleep that the user experiences while sleeping, all of which may be used by the biometric monitoring device” see also [0100]-[0103]), first stress data before the sleep period and second stress data after the sleep period ([0100] including “The biometric monitoring device (or an external device) may employ heart rate variability as an indicator of cardiac health or stress.”, [0102] including “In some embodiments, the biometric monitoring device may automatically detect or determine when the user is attempting to go to sleep, is entering sleep, is asleep, and/or is awoken from a period of sleep. In such embodiments, the biometric monitoring device may employ physiological sensors to acquire data and the data processing circuitry of the biometric monitoring device may correlate a combination of heart rate, heart rate variability . . .  data collected from sensors of the biometric monitoring device to detect or determine if the user is attempting to go to sleep, is entering sleep, is asleep, and/or is awoken from a period of sleep.” See also [0101], [0103]; HRV data is recited as data representing stress and changes in HRV are disclosed as being gathered as an example to determine changes between sleep stages including sleep onset and waking up. Thus disclosing HRV data is gathered before falling asleep and after waking up), based on the motion data and the biometric data ([0100], [0102] including “For example, a decrease or cessation of user motion combined with a reduction in user heart rate and/or a change in heart rate variability may indicate that the user has fallen asleep.” See also [0083], [0101], [0103], [0276]), 
display information about the diagnostic values on the display ([0243]-[0244] see also [0105]).

An interpretation of Rich may not explicitly disclose calculate a recovery index, based on the REM sleep time periods and a difference between the first stress data and the second stress data, and outputting information about the recovery index. Furthermore, if it is deemed that Rich does not disclose gathering stress data before and after the sleep period, then in the alternative, it is also shown below.
However, in the same field of endeavor (medical devices), Kinn and Yas teaches gathering stress data before and after the sleep period (Kinn [0181] See also [0065], [0069], [0072]-[0073]; Yas Pg. 4 Para. 4, Pg. 4 Para. 5, Pg. 4 Para. 7, Pg. 4 Para. 9, claim 2),  calculate a recovery index (Kinn [0092] including “Specifically, based on long data, trends, cross-correlation analysis of the deep data analysis (i.e. heart rate variability, hypnogram, stress level and the like) the readiness score is calculated.”, [0093] including “Similarly, if the mental load is associated with a rest period (such as sleep), the readiness score may be based on the movements, heart rate and sleep factor of the user.” See also [0065], [0069], [0072]-[0073]), based on the REM sleep time periods (Kinn [0092] including “Specifically, based on long data, trends, cross-correlation analysis of the deep data analysis (i.e. heart rate variability, hypnogram, stress level and the like) the readiness score is calculated.”, [0093] including “The readiness score indicates a level of readiness of the user as well as the recovery of the user from the mental and physical load . . . Similarly, if the mental load is associated with a rest period (such as sleep), the readiness score may be based on the movements, heart rate and sleep factor of the user.” See also [0065], [0069], [0072]-[0073])  and a difference between the first stress data and the second stress data (Kinn [0092] including “Specifically, based on long data, trends, cross-correlation analysis of the deep data analysis (i.e. heart rate variability, hypnogram, stress level and the like) the readiness score is calculated.”, [0093] including “The readiness score indicates a level of readiness of the user as well as the recovery of the user from the mental and physical load . . . Similarly, if the mental load is associated with a rest period (such as sleep), the readiness score may be based on the movements, heart rate and sleep factor of the user.” See also [0065], [0069], [0072]-[0073]; Yas Pg. 4 Para. 4 including “The recovery degree DB 51 has one record for one person's overnight sleep. The degree of recovery DB 51 is a DB in which results of evaluating sleep data and changes in fatigue level before and after sleep in advance”, Pg. 4 Para. 5 including “The degree of recovery DB 51 is a DB in which results of evaluating sleep data and changes in fatigue level before and after sleep in advance at a well-equipped medical institution or the like are recorded.”, Pg. 4 Para. 7, Pg. 4 Para. 9, claim 2; The index Linn is based on the recovery of the “mental load” which is the change in that load caused by sleep and Yas recites taking measurements before and after sleep and using the change in order to determine recovery), and outputting information about the recovery index (Kinn [0096]-[0097] see also [0172], [0177]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensor and processing device of Rich to include the data gathering/processing measurements of sleep and physiological parameters to determine recovery as taught by Kinn and Yas to provide a user a with an amount of recovery from sleep based on analyzing a user’s data in detail a (Kinn [0003]) in order to make recommendations for improvement (Kinn [0003]). Furthermore, combining the data gathering and processing elements using the recited data in order to make a recovery as recited by Kinn and Yas with the data gathering and processing of Rich is merely combining prior art elements according to known methods to yield predictable results; the predictable result being the determination of recovery based on the recited data. 

Regarding claim 2, an interpretation of Rich further discloses wherein the instructions further cause the at least one processor to: determine a falling-asleep time and a wake-up time of the user, based on the motion data obtained by the motion sensor ([0102] see also [0100]-[0101], [0103]), obtain a Heart Rate (HR) and/or a Heart Rate Variation (HRV) of the user, based on the biometric data obtained by the biosensor ([0081], [0085], [0100] see also [0082]-[0084], [0101]-[0103]), and obtain the REM sleep time periods ([0102]-[0103] see also [0100]-[0101]), the first stress data, and/or the second stress data ([0100], [0102] See also [0101], [0103], [0276]), based on the wake-up time and the HR and/or HRV of the user ([0100], [0102] See also [0101], [0103], [0276]).  
Furthermore, if it is deemed that Rich does not disclose gathering stress data before and after the sleep period, then in the alternative, it is also shown below.
However, in the same field of endeavor (medical devices), Kinn and Yas teaches gathering stress data before and after the sleep period (Kinn [0181] See also [0065], [0069], [0072]-[0073]; Yas Pg. 4 Para. 4, Pg. 4 Para. 5, Pg. 4 Para. 7, Pg. 4 Para. 9, claim 2).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensor and processing device of Rich to include the data gathering/processing measurements of sleep and physiological parameters to determine recovery as taught by Kinn and Yas to provide a user a with an amount of recovery from sleep based on analyzing a user’s data in detail a (Kinn [0003]) in order to make recommendations for improvement (Kinn [0003]). Furthermore, combining the data gathering and processing elements using the recited data in order to make a recovery as recited by Kinn and Yas with the data gathering and processing of Rich is merely combining prior art elements according to known methods to yield predictable results; the predictable result being the determination of recovery based on the recited data. 

Regarding claim 10, an interpretation of Rich discloses the above in claim 1 and further discloses outputting information using an audio or haptic circuitry ([0248]-[0250]). An interpretation of Rich may not explicitly to output information on the calculated recovery index.  
However, in the same field of endeavor (medical devices), Kinn teaches outputting information about the recovery index (Kinn [0096]-[0097] see also [0172], [0177]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensor and processing device of Rich to include the data gathering/processing measurements of sleep and physiological parameters to determine recovery as taught by Kinn to provide a user a with an amount of recovery from sleep based on analyzing a user’s data in detail a (Kinn [0003]) in order to make recommendations for improvement (Kinn [0003]).

Regarding claim 11, an interpretation of Rich discloses the above in claim 1 including a display for outputting information. An interpretation of Rich may not explicitly disclose to output that the recovery index is low, when the calculated recovery index is smaller than a preset value.  
However, in the same field of endeavor (medical devices), Kinn teaches to output that the recovery index is low, when the calculated recovery index is smaller than a preset value ([0095], [0117], [0172]; When the readiness score is low user is told and given guidance).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing, analysis and display of Rich to include the outputting of a low recovery when the recovery is smaller than a preset value in order to advise the user on how to improve the score ([0095]).

Regarding claim 12, an interpretation of Rich discloses a system comprising: 
a sensing device ([0080]-[0081], [0104]); and 
a processing device ([0104], [0281] see also [0273]-[0274], [0282]-[0284]), 
wherein the sensing device includes a motion sensor ([0081], [0085] see also [0082]-[0084]) configured to obtain motion data of a user ([0081], [0085], [0101] see also [0082]-[0084]), a biosensor ([0081], [0085] see also [0082]-[0084]) configured to obtain biometric data  of the user ([0081], [0085], [0101] see also [0082]-[0084]), and a first communication circuitry configured to perform communication with the processing device ([0080], Fig. 1), 
wherein the processing device includes a second communication circuitry configured to perform communication with the sensing device ([0104], [0281] see also [0273]-[0274], [0282]-[0284]), at least one processor operationally connected with the second communication circuitry ([0104], [0281] see also [0273]-[0274], [0282]-[0284]), and at least one memory operationally connected with the at least one processor ([0104], [0281] see also [0273]-[0274], [0282]-[0284]), 
wherein the sensing device and the processing device are implemented as different pieces of hardware ([0104], [0281] see also [0273]-[0274], [0282]-[0284]), 
wherein the sensing device transmits the motion data and the biometric data to the processing device through the first communication circuitry ([0104], [0281] see also [0273]-[0274], [0282]-[0284]), and 
wherein the at least one memory of the processing device stores instructions that, when executed by the at least one processor, cause the at least one processor to ([0104], [0281] see also [0273]-[0274], [0282]-[0284]): 
obtain Rapid Eye Movement (REM) sleep time periods in a sleep period which the user sleeps ([0104] including “Calculation of the user's sleep data may be performed on one or both devices or an external service (e.g., a cloud server) using data from one or both devices.”, [0276] including “Such biometric monitoring devices may track the user's sleep quality, waking periods, sleep latency, sleep efficiency, sleep stages (e.g., deep sleep vs REM), and/or other sleep-related metrics through one or a combination of heart rate, heart rate variability, galvanic skin response, motion sensing (e.g., accelerometer, gyroscope, magnetometer), and skin temperature.”, [0280] including “the amount of deep sleep, REM sleep, and light sleep that the user experiences while sleeping, all of which may be used by the biometric monitoring device” see also [0100]-[0103]), first stress data before the sleep period and second stress data after the sleep period ([0100] including “The biometric monitoring device (or an external device) may employ heart rate variability as an indicator of cardiac health or stress.”, [0102] including “In some embodiments, the biometric monitoring device may automatically detect or determine when the user is attempting to go to sleep, is entering sleep, is asleep, and/or is awoken from a period of sleep. In such embodiments, the biometric monitoring device may employ physiological sensors to acquire data and the data processing circuitry of the biometric monitoring device may correlate a combination of heart rate, heart rate variability . . .  data collected from sensors of the biometric monitoring device to detect or determine if the user is attempting to go to sleep, is entering sleep, is asleep, and/or is awoken from a period of sleep.”, [0104] including “Calculation of the user's sleep data may be performed on one or both devices or an external service (e.g., a cloud server) using data from one or both devices.” See also [0101], [0103]; HRV data is recited as data representing stress and changes in HRV are disclosed as being gathered as an example to determine changes between sleep stages including sleep onset and waking up. Thus disclosing HRV data is gathered before falling asleep and after waking up), based on the motion data and the biometric data ([0100], [0102] including “For example, a decrease or cessation of user motion combined with a reduction in user heart rate and/or a change in heart rate variability may indicate that the user has fallen asleep.” See also [0083], [0101], [0103]-[0104], [0276]), 
display information about the diagnostics on a display of the processing device ([0105], [0282] see also [0104], [0273]-[0274], [0281], [0283]-[0284]).  

An interpretation of Rich may not explicitly disclose calculate a recovery index, based on the REM sleep time periods and a difference between the first stress data and the second stress data, and outputting information about the recovery index. Furthermore, if it is deemed that Rich does not disclose gathering stress data before and after the sleep period, then in the alternative, it is also shown below.
However, in the same field of endeavor (medical devices), Kinn and Yas teaches gathering stress data before and after the sleep period (Kinn [0181] See also [0065], [0069], [0072]-[0073]; Yas Pg. 4 Para. 4, Pg. 4 Para. 5, Pg. 4 Para. 7, Pg. 4 Para. 9, claim 2),  calculate a recovery index (Kinn [0092] including “Specifically, based on long data, trends, cross-correlation analysis of the deep data analysis (i.e. heart rate variability, hypnogram, stress level and the like) the readiness score is calculated.”, [0093] including “Similarly, if the mental load is associated with a rest period (such as sleep), the readiness score may be based on the movements, heart rate and sleep factor of the user.” See also [0065], [0069], [0072]-[0073]), based on the REM sleep time periods (Kinn [0092] including “Specifically, based on long data, trends, cross-correlation analysis of the deep data analysis (i.e. heart rate variability, hypnogram, stress level and the like) the readiness score is calculated.”, [0093] including “The readiness score indicates a level of readiness of the user as well as the recovery of the user from the mental and physical load . . . Similarly, if the mental load is associated with a rest period (such as sleep), the readiness score may be based on the movements, heart rate and sleep factor of the user.” See also [0065], [0069], [0072]-[0073])  and a difference between the first stress data and the second stress data (Kinn [0092] including “Specifically, based on long data, trends, cross-correlation analysis of the deep data analysis (i.e. heart rate variability, hypnogram, stress level and the like) the readiness score is calculated.”, [0093] including “The readiness score indicates a level of readiness of the user as well as the recovery of the user from the mental and physical load . . . Similarly, if the mental load is associated with a rest period (such as sleep), the readiness score may be based on the movements, heart rate and sleep factor of the user.” See also [0065], [0069], [0072]-[0073]; Yas Pg. 4 Para. 4 including “The recovery degree DB 51 has one record for one person's overnight sleep. The degree of recovery DB 51 is a DB in which results of evaluating sleep data and changes in fatigue level before and after sleep in advance”, Pg. 4 Para. 5 including “The degree of recovery DB 51 is a DB in which results of evaluating sleep data and changes in fatigue level before and after sleep in advance at a well-equipped medical institution or the like are recorded.”, Pg. 4 Para. 7, Pg. 4 Para. 9, claim 2; The index Linn is based on the recovery of the “mental load” which is the change in that load caused by sleep and Yas recites taking measuremetns before and after sleep and using the change in order to determine recovery), and outputting information about the recovery index (Kinn [0096]-[0097] see also [0172], [0177]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensor and processing device of Rich to include the data gathering/processing measurements of sleep and physiological parameters to determine recovery as taught by Kinn and Yas to provide a user a with an amount of recovery from sleep based on analyzing a user’s data in detail a (Kinn [0003]) in order to make recommendations for improvement (Kinn [0003]). Furthermore, combining the data gathering and processing elements using the recited data in order to make a recovery as recited by Kinn and Yas with the data gathering and processing of Rich is merely combining prior art elements according to known methods to yield predictable results; the predictable result being the determination of recovery based on the recited data. 

 Regarding claim 13, an interpretation of Rich further discloses wherein the sensing device is a patch type or a band type ([0079]-[0080], [0239], [0241]).  

 Regarding claim 14, an interpretation of Rich discloses a method of operating an electronic device, the method comprising: 
obtaining motion data of a user ([0081], [0085], [0101] see also [0082]-[0084]); 
obtaining biometric data of the user ([0081], [0085], [0101] see also [0082]-[0084]); 
obtaining Rapid Eye Movement (REM) sleep time periods in a sleep period which the user sleeps ([0276] including “Such biometric monitoring devices may track the user's sleep quality, waking periods, sleep latency, sleep efficiency, sleep stages (e.g., deep sleep vs REM), and/or other sleep-related metrics through one or a combination of heart rate, heart rate variability, galvanic skin response, motion sensing (e.g., accelerometer, gyroscope, magnetometer), and skin temperature.”, [0280] including “the amount of deep sleep, REM sleep, and light sleep that the user experiences while sleeping, all of which may be used by the biometric monitoring device” see also [0100]-[0103]), first stress data before the sleep period and second stress data after the sleep period ([0100] including “The biometric monitoring device (or an external device) may employ heart rate variability as an indicator of cardiac health or stress.”, [0102] including “In some embodiments, the biometric monitoring device may automatically detect or determine when the user is attempting to go to sleep, is entering sleep, is asleep, and/or is awoken from a period of sleep. In such embodiments, the biometric monitoring device may employ physiological sensors to acquire data and the data processing circuitry of the biometric monitoring device may correlate a combination of heart rate, heart rate variability . . .  data collected from sensors of the biometric monitoring device to detect or determine if the user is attempting to go to sleep, is entering sleep, is asleep, and/or is awoken from a period of sleep.” See also [0101], [0103]; HRV data is recited as data representing stress and changes in HRV are disclosed as being gathered as an example to determine changes between sleep stages including sleep onset and waking up. Thus disclosing HRV data is gathered before falling asleep and after waking up), based on the motion data and the biometric data ([0100], [0102] including “For example, a decrease or cessation of user motion combined with a reduction in user heart rate and/or a change in heart rate variability may indicate that the user has fallen asleep.” See also [0083], [0101], [0103], [0276]); 
display information about the calculated diagnostic values ([0243]-[0244] see also [0105]).  
An interpretation of Rich may not explicitly disclose calculate a recovery index, based on the REM sleep time periods and a difference between the first stress data and the second stress data, and outputting information about the recovery index. Furthermore, if it is deemed that Rich does not disclose gathering stress data before and after the sleep period, then in the alternative, it is also shown below.
However, in the same field of endeavor (medical devices), Kinn and Yas teaches gathering stress data before and after the sleep period (Kinn [0181] See also [0065], [0069], [0072]-[0073]; Yas Pg. 4 Para. 4, Pg. 4 Para. 5, Pg. 4 Para. 7, Pg. 4 Para. 9, claim 2),  calculate a recovery index (Kinn [0092] including “Specifically, based on long data, trends, cross-correlation analysis of the deep data analysis (i.e. heart rate variability, hypnogram, stress level and the like) the readiness score is calculated.”, [0093] including “Similarly, if the mental load is associated with a rest period (such as sleep), the readiness score may be based on the movements, heart rate and sleep factor of the user.” See also [0065], [0069], [0072]-[0073]), based on the REM sleep time periods (Kinn [0092] including “Specifically, based on long data, trends, cross-correlation analysis of the deep data analysis (i.e. heart rate variability, hypnogram, stress level and the like) the readiness score is calculated.”, [0093] including “The readiness score indicates a level of readiness of the user as well as the recovery of the user from the mental and physical load . . . Similarly, if the mental load is associated with a rest period (such as sleep), the readiness score may be based on the movements, heart rate and sleep factor of the user.” See also [0065], [0069], [0072]-[0073])  and a difference between the first stress data and the second stress data (Kinn [0092] including “Specifically, based on long data, trends, cross-correlation analysis of the deep data analysis (i.e. heart rate variability, hypnogram, stress level and the like) the readiness score is calculated.”, [0093] including “The readiness score indicates a level of readiness of the user as well as the recovery of the user from the mental and physical load . . . Similarly, if the mental load is associated with a rest period (such as sleep), the readiness score may be based on the movements, heart rate and sleep factor of the user.” See also [0065], [0069], [0072]-[0073]; Yas Pg. 4 Para. 4 including “The recovery degree DB 51 has one record for one person's overnight sleep. The degree of recovery DB 51 is a DB in which results of evaluating sleep data and changes in fatigue level before and after sleep in advance”, Pg. 4 Para. 5 including “The degree of recovery DB 51 is a DB in which results of evaluating sleep data and changes in fatigue level before and after sleep in advance at a well-equipped medical institution or the like are recorded.”, Pg. 4 Para. 7, Pg. 4 Para. 9, claim 2; The index Linn is based on the recovery of the “mental load” which is the change in that load caused by sleep and Yas recites taking measuremetns before and after sleep and using the change in order to determine recovery), and outputting information about the recovery index (Kinn [0096]-[0097] see also [0172], [0177]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensor and processing device of Rich to include the data gathering/processing measurements of sleep and physiological parameters to determine recovery as taught by Kinn and Yas to provide a user a with an amount of recovery from sleep based on analyzing a user’s data in detail a (Kinn [0003]) in order to make recommendations for improvement (Kinn [0003]). Furthermore, combining the data gathering and processing elements using the recited data in order to make a recovery as recited by Kinn and Yas with the data gathering and processing of Rich is merely combining prior art elements according to known methods to yield predictable results; the predictable result being the determination of recovery based on the recited data. 

Regarding claim 20, an interpretation of Rich discloses the above in claim 14 a display for outputting information. An interpretation of Rich may not explicitly disclose to output that the recovery index is low, when the calculated recovery index is smaller than a preset value.  
However, in the same field of endeavor (medical devices), Kinn teaches to output that the recovery index is low, when the calculated recovery index is smaller than a preset value ([0095], [0117], [0172]; When the readiness score is low user is told and given guidance).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing, analysis and display of Rich to include the outputting of a low recovery when the recovery is smaller than a preset value in order to advise the user on how to improve the score ([0095]).

Claim Rejections - 35 USC § 103
Claim 3, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Kinn in further view of Yas and Breslow (Emily Breslow et al., US 20160374567) hereinafter Bres.
 Regarding claim 3, an interpretation of the modified Rich discloses the above in claim 2 including measuring a stress value before falling asleep and after waking up. An interpretation of Rich may not explicitly disclose to use an average value of for the respective first and second values.  
However, in the same field of endeavor (medical devices), Bres teaches to use an average value of for the respective first and second values ([0251], [0255] including “In another aspect, an average heart rate variability or similar metric may be determined for any number of discrete measurements within a window around the time of interest.”).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and displaying of the modified Rich to include using average values for the recited value as applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; such as using raw, processed, or an average of values each of which presents a reasonable expectation of success for the application of analysis.

Regarding claim 16, an interpretation of the modified Rich discloses the above in claim 15 including measuring a stress value before falling asleep and after waking up. An interpretation of Rich may not explicitly disclose to use an average value of for the respective first and second values.  
However, in the same field of endeavor (medical devices), Bres teaches to use an average value of for the respective first and second values ([0251], [0255] including “In another aspect, an average heart rate variability or similar metric may be determined for any number of discrete measurements within a window around the time of interest.”).  
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering, analysis and displaying of the modified Rich to include using average values for the recited value as applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; such as using raw, processed, or an average of values each of which presents a reasonable expectation of success for the application of analysis.

Claim Rejections - 35 USC § 103
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rich in view of Kinn in further view of Yas or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Rich in view of Kinn in further view of Yas and Bres.
Regarding claim 15, an interpretation of Rich further discloses determining a falling-asleep time and a wake-up time of the user, based on the motion data ([0111]-[0112], [0122]-[0123], [0125]-[0126], [0131]; Accelerometer and/or gyroscope. Examiner notes using motion sensing to determine sleep onset/wake transitions is generally known see at least Bres [0123], [0163] and US 20160220198 Table 2); 
obtaining a Heart Rate (HR) and a Heart Rate Variation (HRV) of the user, based on the biometric data ([0109], [0111]-[0112], [0116]-[0117]; Heart rate sensor, temperature etc.); and 
obtaining the REM sleep time periods, the first stress data, and/or the second stress data, based on the falling-asleep time, the wake-up time, and the HR and/or the HRV of the user ([0065]-[0066], [0190], [0246], [0249]; Examiner notes that HRV is recited as “a physiological measure of stress”).  

In the alternative, an interpretation of Rich may not explicitly disclose obtaining REM and stress data before and after sleep periods; obtaining REM time periods using the motion sensor and/or a HR/HRV measurement. 
However, in the same field of endeavor (medical devices), Bres teaches obtaining REM and stress data before and after sleep periods ([0065]-[0066], [0190], [0249]; Recites continuous data gathering including during, before and after a sleep period by both biosensor and motion sensors); obtaining REM time periods using the motion sensor and/or the biosensor ([0249]; Examiner notes using motion and/or a biosensor to determine REM time periods is well known in the art as evidenced by US 20140221850 see [0151]). Bres recites gathering biosensor and/or the motion sensor data from a wearable for the purpose of deriving various secondary readings, including HRV/stress measurements and REM periods, continuously for diagnostic purposes.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Crow to include the elements recited Bres including obtaining data continuously, including before and after sleep periods, and determining REM time periods using motion and/or a biosensor because it provides a continuous monitoring in order to determine the well-being of the user which can be displayed to the user to provide assist the user in their health management using a wearable which is comfortable allowing for continuous wearability ([0041],[0043]). Furthermore, combing the continuous measurements and REM determinations as recited in Bres with the device and recovery determination elements of Crow is merely combining prior art elements according to known methods to yield predictable results; ie a sleep recovery determination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20150148691 see Fig 1b-1c.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792      

/UNSU JUNG/               Supervisory Patent Examiner, Art Unit 3792